Citation Nr: 0112413	
Decision Date: 05/01/01    Archive Date: 05/09/01	

DOCKET NO.  99-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to an increased initial rating for status 
post left inguinal herniorrhaphy, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased initial rating for second 
degree burns of the left arm, left axilla, and right lumbar 
region, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that, inter alia, granted service 
connection for status post left inguinal herniorrhaphy and 
assigned a noncompensable evaluation from July 17, 1998, the 
date of receipt of the veteran's claim.  An October 2000 RO 
decision granted a 10 percent evaluation for status post left 
inguinal herniorrhaphy, effective July 17, 1998.


FINDINGS OF FACT

1.  The veteran does not currently have a low back disability 
that existed during his active service or is related to his 
active service.

2.  The veteran's service-connected second degree burns of 
the left arm, left axilla, and right lumbar region are 
manifested by a total area that is less than one square foot, 
but when each residual burn scar area is considered 
separately none approximate an area of 1 square foot.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. 
§ 3.303 (2000).

2.  The criteria for an evaluation greater than 10 percent 
for second degree burns of the left arm, left axilla, and 
right lumbar region have not been met.  38 U.S.C.A. § 1155; 
VCAA; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 Part 4, Diagnostic 
Code 7802, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See VCAA.  The record reflects that while the 
veteran's claim for service connection for a low back 
disability was indicated to have been denied on a not well-
grounded basis, and the VCAA eliminates the concept of a 
well-grounded claim, the record reflects that the veteran and 
his representative have been provided a statement of the case 
and a supplemental statement of the case informing them of 
the evidence necessary to substantiate the claim of 
entitlement to service connection for a low back disability, 
and that the veteran has submitted evidence and argument in 
support of his claim.  Further, the veteran has been afforded 
a personal hearing and treatment records that have been 
indicated to exist, and be relevant, have been obtained.  The 
veteran has also been afforded a VA examination to determine 
if he currently has a low back disability that is related to 
his active service.  With consideration of the development 
that has been accomplished, as well as the notification that 
has been provided, the Board concludes that the record 
supports a finding that, although the denial of service 
connection for a low back disability was indicated to be on a 
not well-grounded basis, the claim was, in fact, treated as 
well grounded and assistance was provided to the veteran in 
development of this issue.  This assistance included the 
above referenced examination and obtaining of treatment 
records as well as providing the veteran with multiple 
opportunities to submit evidence and statements, and appear 
at a personal hearing.  With respect to the claim of an 
increased evaluation for second degree burns of the left arm, 
left axilla, and right lumbar region, the record reflects 
that the veteran has been afforded two VA examinations and 
that treatment records have been obtained.  He has been 
afforded a personal hearing and he and his representative 
have been notified regarding the criteria to establish an 
increased evaluation for this disability.  He and his 
representative have been provided multiple opportunities, 
relating to this issue, to submit additional evidence and 
argument.  There is no indication that any additional 
relevant records exist regarding the claims of service 
connection for a low back disability and an increased 
evaluation for second degree burns of the left arm, left 
axilla, and right lumbar region that are not currently a part 
of the record before the Board, or that any additional 
notification to the veteran is needed.  Therefore, the Board 
concludes that it may now proceed, without prejudice to the 
veteran, to decide the issues of entitlement to service 
connection for a low back disability and an increased rating 
for second degree burns of the left arm, left axilla, and 
right lumbar region since the VA has complied with the VCAA 
because there is no indication that any further notification 
or development could be undertaken, with respect to these 
issues, that has not already been accomplished.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

I.  Low Back Disability

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The law provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

June 1980 service medical records reflect the veteran's 
complaints of low back pain.  X-rays of the lumbosacral spine 
were normal.  October 1981 service medical records reflect 
that the veteran had fallen out of a window and had a bicycle 
accident.  These records do not indicate any complaints or 
findings regarding the veteran's low back.  A March 1982 
service medical record indicates that the veteran complained 
of hurting his back when he fell in a foxhole.  X-rays of the 
lumbosacral spine were within normal limits and the diagnosis 
was strain.

Reports of service examinations accomplished in July 1980, 
November 1982, and October 1988 all reflect that the 
veteran's spine and musculoskeletal system were normal.  A 
November 1982 medical history, completed by the veteran in 
conjunction with examination, reflects that the veteran 
reported recurrent back pain and indicated that he was unable 
to assume certain positions due to his back because he had 
been in a burn unit.  A report of an October 1988 medical 
history, completed by the veteran in conjunction with 
examination, reflects that he did not have recurrent back 
pain.

The report of an August 1998 VA scar examination reflects 
that the veteran reported back pain of a four month duration.

December 1998 and April 1999 private treatment records 
reflect that the veteran had herniated discs at L3-4 and L5-
S1.  A January 1999 VA treatment record reflects that the 
veteran reported having had back pain since 1982.

An August 1999 report of private medical evaluation reflects 
the veteran's complaints of chronic and persistent back pain.  
It indicates that the veteran had been under the physician's 
care since February 1998.  It indicates that the veteran 
reported having fallen in a foxhole in 1982, with no specific 
studies or evaluations done at that time, and persistent 
symptoms since.  It indicates that the veteran had symptoms 
that were related to his active service.

During the veteran's personal hearing before a hearing 
officer at the RO in September 1999, he indicated that 
injuries to his back during service occurred when he fell 
from a bicycle, fell from a truck, fell from a window, and 
fell in a foxhole.  He indicated that back symptoms had 
continued since service but he had not sought medical care.

The report of a May 2000 VA orthopedic examination reflects 
that the veteran's medical records had been reviewed.  The 
diagnosis included posterior bulging discs at L3-4 and L4-5, 
and the examiner indicated that there had been no treatment 
for a low back condition from discharge in 1983 until 1998, 
15 years after service.  Although the veteran had been 
treated in service for a low back condition, it was an acute 
transitory condition that resolved with treatment and it was 
the examiner's opinion that the present back disability was 
not the result of falls during military service.

The veteran has offered statements and testimony regarding 
low back symptoms he experiences and his belief that he 
currently has a low back disability that is related to 
service.  He is qualified to report symptoms that he 
experiences, but he is not qualified, as a layperson, to 
offer a medical diagnosis or medical etiology for symptoms he 
reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his statements regarding etiology or diagnosis 
will not be accorded any probative weight.  With respect to 
the veteran's reported symptoms, the Board will accord the 
veteran's reports that are contemporaneous with events that 
occurred greater probative weight than his current attempt to 
recollect events that occurred more than 15 years before.  
This is because his contemporaneous reports will be more 
accurate than reports from memory after the event occurred, 
e.g., at pages 11, 12, and 15 of the September 1999 RO 
hearing transcript the veteran indicated he was unable to 
remember what hospital he was taken to after a fall in 
service and was unable to remember the order reported 
accidents occurred in.  In this regard, when the veteran 
experienced, during service, falls from a bicycle and from a 
window, he did not report any back complaints.  He did 
associate a back complaint with falling in a foxhole in 1982.  
And he associated back complaints, in November 1982, with 
having been in a burn unit.  The veteran was burned in the 
right lumbar area.  In 1988 he reported that he did not have 
recurrent back pain.  Beginning in August 1998 the veteran 
has reported back pain of a four month duration and in 1999 
he reported that he had experienced low back pain since 1982.  
Because of the greater reliability of reports that are 
contemporaneous in nature as compared to the veteran's best 
attempt to recollect events occurring approximately 15 years 
earlier, the Board has accorded greater probative weight to 
the veteran's reports that are contemporaneous than has been 
accorded his reports in 1999 regarding a history of back 
pain.  With this consideration, a preponderance of the 
evidence reflects that the veteran did not complain of back 
pain associated with a bicycle fall or a fall from a window, 
and subsequent to his fall into a foxhole, he only associated 
back pain with his burn.  Further, in October 1988 he did not 
have back pain.

Under the same reasoning, medical evidence relating to 
contemporaneous treatment of the veteran will be accorded 
large probative weight because it represents the health care 
provider's attempt to ascertain the veteran's status for the 
purpose of providing contemporaneous care and treatment for 
the veteran's symptoms and/or his ability to serve in the 
military. Therefore, there is evidence of large probative 
weight that the veteran currently has herniated discs in the 
lumbar spine and evidence of large probative weight 
indicating that the veteran did not have any back disability 
during active service or in October 1988.

There are two medical records that express opinions regarding 
a relationship between the veteran's currently manifested low 
back disability and his active service.  The August 1999 
private medical record indicates that the veteran had 
symptoms during service that are related to current 
disability.  This conclusion was based upon a history 
provided by the veteran indicating that he had fallen in a 
foxhole in 1982 and had persistent symptoms up until the 
current time.  This conclusion will be afforded medium 
probative weight because the health-care provider did not 
have access to the veteran's original records and was 
apparently unaware that the veteran affirmatively reported in 
October 1988 that he did not have recurrent back pain and in 
August 1998 reported back pain of a four month duration.  
Since the opinion was given on a partially inaccurate factual 
basis, i.e., it is accurate that the veteran had fallen in a 
foxhole in 1982, but it is inaccurate that he has had 
persistent symptoms up until the present, this opinion will 
be accorded medium probative weight.

The May 2000 VA orthopedic examination will be accorded large 
probative weight because the examiner had access to all of 
the veteran's medical records and was therefore privy to what 
the Board has determined is the accurate factual history 
based upon the above analysis with respect to symptoms 
reported by the veteran.  The May 2000 VA orthopedic opinion 
was that the veteran's current back disability was not the 
result of falls during military service and that any low back 
condition during military service was an acute and transitory 
condition that resolved with treatment.  On the basis of the 
probative weights assigned a preponderance of the evidence is 
against a finding that the veteran's currently manifested low 
back disability either existed during active service, since 
service medical records affirmatively show that the veteran 
did not have disability of the back, or that current low back 
disability is related to the veteran's active service.

II.  Burns

The veteran was hospitalized in June 1981 for second degree 
burns.  The report of an August 1998 VA examination reflects 
that the veteran had burn scars on the left hand covering a 
10-centimeter by 10-centimeter area, burn scars in the left 
axillary region involving a 20-centimeter by 15-centimeter 
area and burn scars in the right lumbar region involving a 
20-centimeter by 20-centimeter area.  There were no 
adhesions, ulceration, or breakdown of the skin.  There was 
no depression or elevation of the scars.  There was no 
underlying tissue loss.  There was no inflammation, edema, or 
keloid formation.  The skin was hypochromic and was not 
cosmetically disfiguring.  The diagnosis included second 
degree symptomatic burns in the left arm, left axillary, 
right lumbar region.

The report of a May 2000 VA examination reflects that the 
examiner had reviewed the veteran's claims folder.  On the 
left arm, there was no objective evidence of scar.  On the 
left axilla there was a fading discoloration that was 
brownish with loss of color.  It was 10 centimeters long and 
8 centimeters wide.  It was not tender to palpation.  On the 
left forearm there was no visual evidence of a scar.  On the 
right lumbar region there was a 16-centimeter long by 20-
centimeter wide square with brownish discoloration.  It was 
not tender to palpation.  The scars were not inflamed, not 
swollen, had no depression, had good vascular supply, no 
ulcerations, no keloid formation, no adherence, and no 
adhesions.  The diagnosis included left arm scars by history, 
left axilla and right lumbar region scars, healed.

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
postoperative lumbar laminectomy.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations, except 
as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the 
disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected second degree burns of the 
left arm, left axilla, and right lumbar region have been 
evaluated under the provisions of Diagnostic Code 7802 of the 
Rating Schedule.  Diagnostic Code 7802 provides that second 
degree burn scars of an area or areas approximating one 
square foot will be assigned a 10 percent evaluation.  A note 
indicates that note two under Diagnostic Code 7801 should be 
seen.  Note two under Diagnostic Code 7801 provides that 
ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk will be separately rated and combined.

Initially, the Board observes that the August 1998 VA 
examination report reflects findings indicating larger scar 
areas.  The scar areas are set forth in centimeters in the 
examination report and the Board will take judicial notice of 
the mathematical fact that there are 2.54 centimeters in 1 
inch.  There are 144 square inches in 1 square foot.  The 20- 
by 20-centimeter scar in the right lumbar area would comprise 
between 62 and 63 square inches.  The scar on the left hand 
would comprise between 15 and 16 square inches.  The scar in 
the left axillary area would comprise between 46 and 47 
square inches.  The total scar area is between 124 and 
125 square inches, less than one 1 square foot, but 
approximating 1 square foot.  On this basis, a 10 percent 
evaluation has been assigned.  The scars are located in 
separate areas and if separate scars approximated 1 square 
foot separate evaluations could be considered.  However, as 
calculated above, none of the scars are, by themselves, 
anywhere near approximating 1 square foot, with the largest 
scar not even covering 1/2 of 1 square foot.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 10 percent under Diagnostic Code 7802.

There is no competent medical evidence that indicates that 
any of the scars are superficial, poorly nourished, have 
repeated ulceration, limit the function of any part, or are 
tender and painful on objective demonstration.  There is 
competent medical evidence indicating that none of the scars 
have these manifestations.  Therefore, a preponderance of the 
evidence is against compensable evaluations under Diagnostic 
Codes 7803, 7804, 7805.  On the basis of the above analysis a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent that has been assigned.

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  In this 
regard, the veteran has not been hospitalized as a result of 
his service-connected second degree burns of the left arm, 
left axilla, and right lumbar region and the evidence does 
not indicate that they have caused marked interference with 
his employment, noting that examinations indicate the scars 
to be well healed and without symptomatology.


ORDER

Service connection for a low back disability is denied.

An evaluation greater than 10 percent for second degree burns 
of the left arm, left axilla, and right lumbar region is 
denied.


REMAND

A May 1999 RO decision granted service connection for 
hemorrhoids and assigned a noncompensable evaluation.  During 
the veteran's personal hearing at the RO in September 1999, 
at page two, it was indicated that the veteran was appealing 
the evaluation assigned for his hemorrhoids.  At page 30 of 
the hearing transcript, the hearing officer indicated that a 
statement of the case would be issued on the appeal of the 
evaluation assigned for the veteran's hemorrhoids.  Testimony 
offered during a personal hearing, subsequently reduced to 
writing, constitutes a notice of disagreement.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  The record does not indicate 
that a statement of the case has been issued.  Where there is 
a notice of disagreement, a remand, not referral, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran's claim of entitlement to service connection for 
a psychiatric disorder has been denied on the basis that a 
current psychiatric disorder is not related to the veteran's 
active service.  On a VA Form 9, submitted by the veteran in 
May 1999, he indicated a desire to claim entitlement to 
service connection for a psychiatric disorder secondary to 
his service-connected burns.  The record does not indicate 
that the claim of service connection for a psychiatric 
disability has been adjudicated on a secondary basis.  The 
record does indicate that the veteran has submitted private 
evidence indicating that he has been diagnosed with post-
traumatic stress disorder (PTSD) and a VA treatment record, 
dated in July 1998, indicates a diagnostic impression of 
PTSD.  Also of record are reports of VA psychiatric 
examinations, conducted in August 1998 and May 2000, 
indicating that the veteran does not have an acquired 
psychiatric disorder and that he has a depressive disorder, 
respectively.

During the veteran's personal hearing, at page 9 of the 
transcript, the veteran indicated a desire to claim 
entitlement to service connection for hypertension on a 
secondary basis as well as on a direct basis.  The record 
does not indicate that this claim has been adjudicated on a 
secondary basis.

The veteran's service-connected status post left inguinal 
herniorrhaphy has been assigned a 10 percent evaluation under 
38 C.F.R. Part 4, Diagnostic Code 7338 (2000).  A 30 percent 
evaluation may be assigned if the hernia is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible.  The report of 
May 2000 VA examination indicates that the veteran has a 
small recurrent hernia, but does not indicate whether the 
hernia is or is not well supported by truss or may or not be 
readily reducible.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of VA with respect to the duty to assist, and notify 
claimants regarding their claims.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  After obtaining any necessary 
authorization, the RO should contact 
Melvin Velazquez Munoz, M.D., the 
provider of the July 1999 private 
psychiatric evaluation report, and 
request copies of all records relating to 
treatment of the veteran for any 
psychiatric disorder.

2.  The RO should contact the VA Medical 
Center at Ponce, Puerto Rico, and request 
copies of all records relating to 
treatment of the veteran from June 2000 
until the present.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any 
currently manifested hypertension or 
hypothyroidism.  All necessary tests and 
studies should be conducted and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
the veteran currently has hypertension or 
hypothyroidism.  If it is determined that 
the veteran has hypertension, the 
examiner is requested to offer an opinion 
as to whether it is as likely as not that 
currently manifested hypertension existed 
during active service, within one year of 
discharge from active service, or was 
caused or chronically worsened by 
service-connected disability, including 
second degree burns of the left arm, left 
axilla, and right lumbar region.  If it 
is determined that the veteran has 
hypothyroidism, the examiner is requested 
to offer an opinion as to whether it is 
at as likely as not that hypothyroidism 
existed during the veteran's active 
service or is related to his active 
service.  A complete rationale for all 
opinions offered should be provided.

4.  The veteran should be afforded a VA 
psychiatric examination by a board of two 
to determine the existence of any 
currently manifested acquired psychiatric 
disability, including PTSD.  The claims 
file must be made available to the 
examiners for review and the examination 
report should reflect that such review 
was accomplished.  All necessary tests 
and studies, including psychological 
testing with PTSD subscales, should be 
administered, and all findings reported 
in detail.  The board of two examiners 
should identify what if any acquired 
psychiatric disorders exist.  If it is 
determined that the veteran currently has 
an acquired psychiatric disorder, the 
examiners are requested to offer an 
opinion as to the etiology, including 
whether it is at least as likely as not 
that a currently manifested psychiatric 
disability existed during active service 
or is related to active service or 
whether or not currently manifested 
psychiatric disability was caused by or 
has been chronically worsened by service-
connected disability, including second 
degree burns of the left arm, left 
axilla, and right lumbar region.  A 
complete rationale for all opinions 
offered should be provided.

5.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of his service-
connected inguinal herniorrhaphy.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  All necessary tests and 
studies should be accomplished and all 
findings reported in detail.  The 
examiner is requested to offer an opinion 
as to whether or not the veteran has a 
recurrent inguinal hernia and, if so, 
whether or not it is well supported by 
truss or whether or not it is really 
reducible.  A complete rationale for all 
opinions offered should be provided.

6.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an increased (compensable) 
initial rating for hemorrhoids.  The 
statement of the case should reflect full 
consideration of the VCAA.  All 
appropriate appellate procedures should 
then be followed.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that new notification 
requirement and development procedures 
contained in Sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  Then, the RO should readjudicate the 
issues on appeal, including adjudicating 
the issues of entitlement to service 
connection for hypertension and 
psychiatric disability on a secondary 
basis.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



